Citation Nr: 1626030	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  10-37 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably in the U.S. Army from August 1982 until July 2005.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In May 2016, the Veteran presented testimony by live videoconference before the undersigned Veterans Law Judge.  A transcript of that record has been associated with the claims file.

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  The Board has reviewed all relevant documents in VBMS and the Virtual VA electronic record.  All documents in Virtual VA are duplicative of those in VBMS, or not relevant to the issue on appeal.  


FINDING OF FACT

The Veteran's currently diagnosed sleep apnea had its onset during the Veteran's period of active duty service.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claim of entitlement to service connection are moot.  

Service Connection

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a)(2015).  To establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records are significant for a September 1994 complaint of slight headaches that occurred every day.  On his March 2005 report of medical history, the Veteran reported frequent headaches, and frequent trouble sleeping. 

Post-service discharge, in a December 2008 letter from Dr. MB, it was noted that a recent sleep study showed that the Veteran had significant sleep apnea.  

In a May 2009 letter, the Veteran's minister wrote that since 1999, the Veteran frequently fell asleep in church.  In another May 2009 letter, a fellow serviceman wrote that he personally observed the Veteran snoring while asleep, and gasping for air in the middle of the night.  He also reported that the Veteran frequently had daytime somnolence.  The Veteran's sister also submitted a letter noting that since 1990, the Veteran appeared to lack energy and would fall asleep as soon as he sat down.  She further wrote that she had personally observed him snoring and gasping for air.  In a June 2009 letter, the Veteran's wife wrote that in 1991, she began to notice that the Veteran would snore loudly and make a "grueling noise" while sleeping.  

In an August 2009 letter, a VA certified nurse practitioner wrote that while in service the Veteran had a long history of fatigue, morning headaches, and snoring.  After being diagnosed with obstructive sleep apnea and placed on a CPAP machine, the nurse practitioner noted that the Veteran's fatigue and headaches dramatically improved.  Thus, the nurse practitioner opined that the Veteran's current sleep apnea likely had its onset in service evidenced by the Veteran's in-service symptoms.  

In a July 2010 letter, Dr. MB wrote that the Veteran's sleep apnea began in service as documented by family member's and fellow military personnel's accounts of sleep apnea symptoms.  Dr. MB opined that it was likely that the Veteran's sleep apnea was present while he was on active duty. 

In a February 2016 statement, the Veteran reported that he began to notice a change in his sleep pattern during the last ten years of active service.

At the May 2016 Board hearing, the Veteran testified that after separation, he continued to experience headaches, sleepiness, and depression and was recommended for a sleep study in 2008.  The Veteran reported that if he did not use his CPAP machine, he would get headaches due to poor sleep.

Based on the foregoing, the Board finds that entitlement to service connection for sleep apnea is warranted.  First, the Veteran has a current diagnosis of sleep apnea.  See December 2008 letter from Dr. MB.  Second, there are in-service symptoms.  The Veteran testified that he first experienced symptoms of sleep apnea in service, such as frequent trouble sleeping, daytime somnolence, and headaches.  See February 2016 statement; May 2016 hearing transcript.  Veteran is competent to identify his symptoms, and his statements are credible as they are consistent and corroborated by other lay statements of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  .  

Third, the evidence supports a finding that the Veteran's sleep apnea began during service.  Upon review of the Veteran's medical history and in consideration of the Veteran's lay statements, Dr. MB and a certified nurse practitioner both opined that the currently diagnosed sleep apnea had its onset during the Veteran's period of active duty, as evidenced by in-service sleep apnea symptoms.  See August 2009 letter; July 2010 letter.  In sum, the evidence shows that the Veteran's currently diagnosed sleep apnea is etiologically related to his period of active duty, and therefore the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


ORDER

Entitlement to service connection for sleep apnea is granted.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


